 

Exhibit 10.1

 

[gmaa1noddbrm000001.jpg]

 

June 21, 2019

 

 

Jim Welch

1079 Los Altos Avenue

Los Altos, CA  94022

 

Subject: Offer of Employment

 

 

Dear Jim,

 

Aduro Biotech, Inc. (“Aduro” or the “Company”) is pleased to extend an offer of
employment to you for the position of Interim Chief Financial Officer.  This is
a temporary part-time, 40%-60% of full time equivalent, exempt position
beginning Monday July 15, 2019 to last up to twelve (12) months.  This offer is
subject to approval by the of the Compensation Committee of the Aduro Board of
Directors.

 

You will report to Stephen T. Isaacs, Chairman & Chief Executive Officer at our
California facility located at 740 Heinz Avenue, Berkeley, CA 94710.  

 

Your salary will be $11,500 per pay period ($23,000 monthly), less payroll
deductions and withholdings, payable semi-monthly on the 15th and last day of
each month.

 

You will also be eligible for an annual discretionary bonus of up to 40% of your
base salary.  The actual amount of the bonus is determined by criteria set and
evaluated by the Board of Directors of Aduro.  As you are starting a several
months into the 2019 calendar year, the amount is prorated to reflect your
actual start date in accordance with the policies that apply to all our
employees. If the Company approves payment of a discretionary bonus for any
given year, the bonus amounts generally will be determined and paid on or about
the end of the first calendar quarter of the year based on the prior year’s
performance. If your employment terminates for any reason prior to the payment
of the bonus, then you will not have earned the bonus and will not receive any
portion of it.

 

Subject to approval by the Company’s Board of Directors (the “Board”), under the
Company’s 2015 Equity Incentive Plan (the “Plan”), the Company will grant you an
option to purchase 200,000 shares (the “Option”) of the Company’s Common Stock
at fair market value as determined by the Board as of the date of grant.  The
Option will be an incentive stock option to the maximum extent permitted by
applicable tax law and will be subject to the terms and conditions of the Plan
and your grant agreement.  Your grant agreement will include a four-year vesting
schedule, under which vesting will occur monthly, until either your Option is
fully vested or your employment ends, whichever occurs first.  

 

ADURO BIOTECH, INC.  740 Heinz Avenue, Berkeley, CA 94710-2224

PHONE  510 848 4400

 

WEB  www.aduro.com

 

--------------------------------------------------------------------------------

 

 

As a part-time employee of the Company, you will be eligible to participate in
the benefits available to Aduro employees, including participation in the
Company’s 401(k) plan, Aduro medical/dental programs, life insurance and
long-term disability, all in accordance with Company policy and the applicable
plan documents. However, you will not be a participant in the Aduro Amended and
Restated Severance Plan and Summary Plan Description effective December 9, 2016,
as updated from time to time and will not be eligible for any severance
benefits.

 

As a Company employee, you will be expected to acknowledge in writing and abide
by Company rules and policies, as implemented from time to time, including but
not limited to the Aduro Code of Conduct and Business Ethics, Insider Trading
and Trading Window Policy, Whistleblower Policy for Accounting and Auditing
Matters, and the Aduro Employee Handbook.  As a condition of employment, you
must sign and comply with the Proprietary Information and Inventions Agreement
(the “Confidentiality Agreement”), which prohibits the unauthorized use or
disclosure of Company proprietary information, among other obligations.

 

Your employment with the Company will be “at-will,” which means that employment
is not for a specified term and can be terminated at any time, either by you or
by Aduro, with or without cause or advance notice.  The at-will nature of the
employment relationship cannot be modified, unless it is modified in a writing
signed by you and the CEO of Aduro.  Nothing in this offer letter or any prior
communication is intended to create a contract of employment, benefits, or
compensation for any term.  

This offer is contingent upon the successful completion of reference and
background checks, and of your providing proof of your eligibility to work in
the United States.  On your first day of employment, you will be required to
complete the “Employment Eligibility Verification” Form (I-9).  You will have
three days from the first day of employment to provide the required work
authorization documents.

The Company expects that you will not use or disclose any confidential
information, including trade secrets, of any former employer or other person to
whom you have an obligation of confidentiality.  By accepting this offer, you
confirm that you will not remove or take any documents or proprietary data or
materials of any kind, electronic or otherwise, with you from your current or
former employer to the Company without written authorization from your current
or former employer. You hereby represent that you have disclosed to the Company
any contract you have signed that may restrict your activities on behalf of the
Company and that commencement of your employment with Aduro will not violate any
agreement currently in place between yourself and current or past employers.

 

During the period that you render services to the Company, you agree to not
engage in any employment, business or activity that is in any way competitive
with the business or proposed business of the Company.  You will disclose to the
Company in writing any other gainful employment, business or activity that you
are currently associated with or participate in.    

 

This letter supersedes any other agreements or promises made to you by anyone,
whether oral or written, with respect to your potential employment by Aduro.  

We look forward to a mutually beneficial relationship and believe that working
with our Company will be both personally and professionally rewarding for
you.  It is our sincere hope that you will join us.  We look forward to
welcoming you to Aduro.

 

ADURO BIOTECH, INC.  740 Heinz Avenue, Berkeley, CA 94710-2224

PHONE  510 848 4400

 

WEB  www.aduro.com

 

--------------------------------------------------------------------------------

 

Please sign and date below by June 24, 2019 if you wish to accept employment at
the Company under the terms described above.

 

Please do not hesitate to contact me if you have questions about this offer or
about Aduro Biotech.

 

Best Regards,

 

[gmaa1noddbrm000002.jpg]

 

Stephen Isaacs

Chairman, President & CEO

 

 

I hereby accept the terms of employment as stated above.

 

/s/ James Welch

 

 

 

 

 

 

 

Jim Welch

 

Date

 

 

 

ADURO BIOTECH, INC.  740 Heinz Avenue, Berkeley, CA 94710-2224

PHONE  510 848 4400

 

WEB  www.aduro.com

 